 

 

TRINSEO LLC

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 1, 2020, among
Trinseo LLC, a Delaware limited liability company, with offices at 1000
Chesterbrook Boulevard, Suite 300, Berwyn, Pennsylvania 19312 (the “Company”),
and Angelo Chaclas,  of 3  Coopershawk Lane, Chadds Ford, PA 19317 (the
“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company desires to employ the Executive as Senior Vice President,
 Chief Legal Officer and Corporate Secretary of the Company and its ultimate
parent Trinseo S.A. (the “Parent”) and to pay all of the Executive’s
compensation as described in this Agreement;

 

WHEREAS, Parent desires to grant the Executive certain equity awards described
in this Agreement and to guarantee the cash compensation of the Executive
payable by the Company hereunder; and

 

WHEREAS, the Company, Parent and the Executive desire to enter into this
Agreement as to the terms of the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.



POSITION AND DUTIES.

 

(a) During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as Senior Vice President, Chief Legal Officer and Corporate
Secretary of the Company and Parent. In this capacity, the Executive shall have
the duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other executive duties, authorities and
responsibilities as may reasonably be assigned to the Executive that are not
inconsistent with the Executive’s position as Senior Vice President, Chief Legal
Officer and Corporate Secretary of the Company and Parent.   The Executive’s
primary place of employment with the Company shall be in the Philadelphia,
Pennsylvania metropolitan area; provided that the Executive understands and
agrees that the Executive will be required to travel frequently for business
purposes. The Executive shall report directly to the Chief Executive Officer and
President.

 

(b) During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s reasonable best efforts to the performance of the Executive’s
duties with the Company and the Parent,  provided that the foregoing shall not
prevent the Executive from (i) serving on the boards of directors of non-profit
organizations and, with the prior written approval of the Board (which approval
shall not be unreasonably withheld), other for profit companies, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Executive’s passive

 



 

personal investments so long as such activities in the aggregate do not violate
Section 10 hereof, interfere or conflict with the Executive’s duties hereunder
or create a business or fiduciary conflict.

 

2. EMPLOYMENT TERM AND AGREEMENT TERM.  The Company agrees to employ the
Executive pursuant to the terms of this Agreement commencing on January 1,
2020 for an initial one year term, which shall automatically renew for
successive one-year periods, unless either party gives three (3) months’ advance
written notice of non-renewal. Notwithstanding the foregoing, the Executive’s
employment hereunder may be earlier terminated in accordance with Section 7
hereof, subject to Section 8  hereof. The period of time between the Effective
Date and the termination of the Executive’s employment hereunder shall be
referred to herein as the “Employment Term.”

3. BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive a base salary at an annual rate of not less than $445,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Executive’s base salary shall be subject to annual
review by the Board (or a committee thereof) during the first ninety (90) days
of each calendar year, and the base salary in respect of such calendar year may
be increased above, but not decreased below, its level for the preceding
calendar year, by the Board. The base salary as determined herein and adjusted
from time to time shall constitute “Base Salary” for purposes of this Agreement.

4. ANNUAL BONUS. 

(a) During the Employment Term, the Executive shall be eligible for an annual
cash performance bonus (an “Annual Bonus”) in respect of each calendar year that
ends during the Employment Term, to the extent earned based on performance
against objective performance criteria. The performance criteria for any
particular calendar year shall be determined in good faith by the Board, after
consultation with the Executive, to occur as soon as practicable after the
commencement of such calendar year, but no later than ninety (90) days after the
commencement of such calendar year. The Executive’s targeted Annual Bonus for a
calendar year shall equal 70% of the Executive’s Base Salary for such calendar
year (the “Target Bonus”) if target levels of performance for such year are
achieved, with greater or lesser amounts (including zero) paid for performance
above and below target (such greater and lesser amounts to be determined by a
formula established by the Board for such year when it establishes the targets
and performance criteria for such year); provided that the Executive’s maximum
Annual Bonus for any calendar year during the Employment Term shall equal 200%
of the Target Bonus for such calendar year. The Executive’s Target Bonus shall
be subject to annual review by the Board (or a committee thereof) during the
first ninety (90) days of each calendar year, and the Target Bonus for such
calendar year may be increased above, but not decreased below, the levels for
the preceding calendar year, by the Board.

(b) The Executive’s Annual Bonus for a calendar year shall be determined by the
Board (or a committee thereof) after the end of the applicable calendar year
based on the level of achievement of the applicable performance criteria, and
shall be paid to the Executive in the calendar year following the calendar year
to which such Annual Bonus relates at approximately the same time annual bonuses
are paid to other senior executives of Company and Parent, subject to continued
employment at the time of payment (except as otherwise provided in Section 8
hereof).



 



 

5. EQUITY AWARDS.

(a) The Parent shall grant to the Executive incentive equity awards in calendar
year 2020 as herein defined and for subsequent calendar years as may be
determined and adjusted from time to time, (the “Long Term Incentive Equity
Awards”), with grant date fair value equal to 150% of Base Salary for calendar
year 2020, in each case, in the same form and subject to the same vesting terms
and conditions as incentive equity awards granted to similarly situated senior
executives of the Parent.  As a reference, for calendar year 2019, the Long Term
Incentive Equity Awards were allocated as: 30% Stock Options with a 3-year pro
rata vesting, 30% Restricted Share Units with 3-year cliff vesting and 40%
Performance Units with a 3-year performance vesting measured against Total
Shareholder Return.  Subsequent equity awards will be granted annually starting
in 2020, according to the Long Term Incentive (“LTI”) Plan.

(b) The terms and conditions of the Long Term Incentive Equity Awards will be
set forth in award agreements provided by the Parent, electronically or
otherwise and will be provided to the Executive as soon as practicable after the
grant dates and which the Executive will be required to sign or accept in
accordance with the Parent’s acceptance procedures.

6. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS.  During the Employment Term, the Executive shall be entitled
to participate in any employee benefit plan that the Company, Parent or any of
their direct or indirectly controlled subsidiaries (each an “ Affiliate ”) has
adopted or may adopt, maintain or contribute to and which benefit any of the
senior executives of the Company, Parent or any Affiliate, on a basis no less
favorable than that applicable to any such senior executives, where such basic
company paid element (medical, dental, life insurance and disability insurance)
shall be effective as of the Effective Date and any additional options elected
by the Executive shall be subject to satisfying the applicable eligibility
requirements, except to the extent such plans are duplicative of the benefits
otherwise provided hereunder. The Executive’s participation in any such employee
benefit plan shall be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time, if and to
the extent allowed pursuant to the terms of such plan, provided that any such
amendment may have no more adverse effect on the Executive than on any other
participant in such plan. The Company may provide perquisites to the Executive
at the discretion of the Board.

(b) VACATIONS. During the Employment Term, the Executive shall be entitled to
twenty-eight (28) days of paid vacation per calendar year (pro-rated for partial
years) in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time.  

(c) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policies as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder.

7. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:



 



 

(a) DISABILITY.  Upon ten (10) days’ prior written notice by the Company to the
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity, which inability shall continue for one hundred
and twenty (120) consecutive days or for one hundred eighty (180) days
(including weekends and holidays) in any 365-day period as determined by the
Company’s outside insurance provider’s physician in consultation with the
Executive’s physician. The Executive shall cooperate in all respects with the
Company if a question arises as to whether the Executive has become disabled
(including, without limitation, submitting to reasonable examinations by one or
more medical doctors and other health care specialists selected by the Company
and authorizing such medical doctors and other health care specialists to
discuss the Executive’s condition with the Company).

(b) DEATH. Automatically upon the date of death of the Executive.

(c) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. “Cause” shall mean the Executive’s (i) continued failure
to follow the lawful and reasonable directives of the Board after written notice
from the Board and a period of no less than thirty (30) days to cure such
failure; (ii) willful misconduct or gross negligence in the performance of the
Executive’s duties; (iii) conviction of, or pleading of guilty or nolo
contendere to, a non-vehicular felony; (iv) material violation of a material
written Company or Parent policy that is not cured within fifteen (15) days of
written notice from the Board; (v) performance of any material act of theft,
embezzlement, fraud or misappropriation of or in respect of the Company’s
property; (vi) continued failure to cooperate in any audit or investigation of
financial or business practices of the Company or Parent after written request
for cooperation from the Board and a period of no less than ten (10) days to
cure such failure; (vii) commission of any criminal act or other act involving
moral turpitude, sexual harassment or drug  violations (after an independent
investigation concludes that such acts occurred and Executive has been presented
with opportunity to participate in the investigation); (viii) commission of any
willful act which brings public disrepute, contempt, scandal, or ridicule, or
which shocks or offends the community or any group or class thereof, or which
reflects unfavorably upon Company or Parent and, as a result of such act or
involvement, reduces the commercial value of Company's or Parent’s association
with Executive; (ix) willful actions (other than legal action or arbitration
arising out of this Agreement) or making or authorizing statements in derogation
of Company or Parent or their products and such actions or statements become
public during the Term that result in damage to the business of the Company;  or
(x) breach of any of the restrictive covenants set forth in Section 10 hereof or
in any other written agreement between the Executive and the Company and/or its
affiliates that causes material and demonstrable harm to the Company or Parent
and that is not cured within fifteen (15) days of written notice from the Board
(a “Material Covenant  Violation”).  

For purposes of this Section 7(c), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board or the board of directors of the Company or (B) the
advice of counsel for the Company or Parent shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered

 



 

to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board (excluding the
Executive, if the Executive is a member of the Board) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel for
the Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described in one or
more of clauses (i) through (x) of the preceding paragraph, and specifying the
particulars thereof in detail.

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon written notice by the Executive to the Company of
a termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
or Parent (as applicable) within thirty (30) days following written notification
by the Executive to the Company of the occurrence of one of the reasons set
forth below: (i) other than following the receipt of the Company's written
notice pursuant to Section 7(d), the material diminution in the Executive’s
position, duties or authorities or assignment of duties materially inconsistent
with the Executive’s position with Parent, including but not limited to the
Executive ceasing to be the sole SVP-CLO, CCO and CS of Parent; (ii)
the  relocation of the Company’s primary offices in Berwyn, Pennsylvania by more
than thirty-five (35) miles from its current location; (iii) a reduction in Base
Salary or Target Bonus; (iv) the Company’s failure to grant Executive the Long
Term Incentive Equity Awards set forth in Section 5 of this Agreement; or (v)
the Company’s material breach of this Agreement. The Executive shall provide the
Company with a written notice detailing the specific circumstances alleged to
constitute Good Reason within ninety (90) days after the Executive first gains
actual knowledge of the occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
thirty (30)-day correction period described above. Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by the
Executive.  For avoidance of doubt, succession planning or successor candidate
evaluation by the Company, shall not, by itself, constitute Good Reason.

(f) WITHOUT GOOD REASON. Upon three (3) months’ written notice by the Executive
to the Company of a voluntary termination of employment without Good Reason
(which the Company may, in its sole discretion, make effective earlier than the
expiration of the notice period; provided that if the Company accelerates the
effective date of termination, then the Executive will continue to receive Base
Salary through the expiration of the three (3) months’ notice period). In such
event, the last day of employment as provided in the notice period, or an
earlier date at the Company’s option, shall be the Executive’s termination date
for all purposes of this Agreement, including without limitation, the
termination date for determining termination benefits pursuant to Section 8
hereof. The Company’s election to accelerate the Executive’s termination date
shall not be considered a termination by the Company without Cause or constitute
Good Reason hereunder. In addition, the Company may transition Executive’s
duties and responsibilities to others during the notice period and such
diminution of duties and responsibilities shall not constitute Good Reason as
provided for herein.

(g) NON-RENEWAL. If the Executive’s employment is terminated by the Company or
the Executive due to non-renewal as provided for in Section 2.  If such notice
of non-renewal is given by the Executive, then during the three (3) months’
notice period any: (i) diminution in the

 



 

Executive’s position, duties or authorities or assignment of duties; or (ii)
acceleration of the termination date; shall not give rise to Good Reason.  In
addition, the Company may transition Executive’s duties and responsibilities to
others during the notice period and such diminution of duties and
responsibilities shall not constitute Good Reason as provided for herein.

8. CONSEQUENCES OF TERMINATION. 

(a) DEATH. In the event that the Executive’s employment and the Employment Term
ends on account of the Executive’s death, the Executive’s estate shall be
entitled to the following (with the amounts due under Sections 8(a)(i) through
8(a)(v) hereof to be paid, unless otherwise provided below, within sixty (60)
days following termination of employment, or such earlier date as may be
required by applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) any Annual Bonus earned but unpaid with respect to the calendar year ending
on or preceding the date of termination;

(iii) an amount equal to the pro-rata portion of the Executive’s Target Bonus
for the calendar year of termination (determined by multiplying the Target Bonus
for the year of termination by a fraction, the numerator of which is the number
of days during the calendar year of termination that the Executive is employed
by the Company and the denominator of which is 365); provided that to the extent
that the payment of such amount constitutes “nonqualified deferred compensation”
for purposes of “Code Section 409A” (as defined in Section 24 hereof), such
payment shall be made on the sixtieth (60th) day following such termination ;

(iv) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(v) payment in respect of any accrued but unused vacation time in accordance
with Company policy; and

(vi) all other payments, benefits or fringe benefits to which the Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 8(a)(i) through 8(a)(vi) hereof shall be hereafter
referred to as the “Accrued Benefits”) .

(b) DISABILITY. In the event that the Executive’s employment and/or Employment
Term ends on account of the Executive’s Disability, the Company shall pay or
provide the Executive with the Accrued Benefits.

(c) TERMINATION FOR CAUSE, WITHOUT GOOD REASON OR NON-RENEWAL BY EXECUTIVE. If
the Executive’s employment is terminated (x) by the Company for Cause, or (y) by
the Executive without Good Reason or the Executive due to non-renewal, the
Company shall pay to the Executive the Accrued Benefits;  provided that, in the
event of a termination for Cause, the Executive shall not be entitled to the
benefits described in Sections 8(a)(ii) and 8(a)(iii); and provided further
that, in the event of a resignation by the Executive without Good Reason, the
Executive shall not be entitled to the benefits described in Section 8(a)(iii).



 



 

(d) TERMINATION WITHOUT CAUSE, FOR GOOD REASON OR NON-RENEWAL BY THE COMPANY. If
the Executive’s employment by the Company is terminated (x) by the Company other
than for Cause pursuant to Section 7(c) hereof, (y) by the Executive for Good
Reason (collectively, a “Qualifying Termination”), or (z) non-renewal by the
Company; then the Company shall pay or provide the Executive with the following:

(i) the Accrued Benefits; 

(ii) subject to the Executive’s not engaging in a Material Covenant Violation or
a material breach of Section 11 hereof that is not cured within thirty (30) days
of written notice from the Board (a “Material Cooperation Violation”), the
Executive shall be entitled to an amount equal to one and one-half (1.5)
multiplied by the annual sum of the Executive’s Base Salary and Target Bonus in
effect for the then-current year of termination (the “Severance Amount”), paid
according to the Company’s standard practices in installments for a period of
eighteen (18) months following such termination; provided that to the extent
that the payment of any amount constitutes “nonqualified deferred compensation”
for purposes of Code Section 409A, any such payment scheduled to occur during
the first sixty (60) days following the termination of employment shall not be
paid until the sixtieth (60th) day following such termination and shall include
payment of any amount that was otherwise scheduled to be paid prior
thereto; and 

(iii) subject to (A) the Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (B) the Executive’s continued copayment of premiums at the same level
and cost to the Executive as if the Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), and (C) the Executive’s not engaging in a
Material Covenant Violation or a Material Cooperation Violation, continued
participation in the Company’s group health plan (to the extent permitted under
applicable law) which covers the Executive (and his eligible dependents) for a
period of twelve (12) months and Company paid premiums for a substantially
similar health plan coverage for the remainder of the period of eighteen (18)
months following such termination, provided that if the Company’s group health
plan is self-insured, the Company will report to the appropriate tax authorities
taxable income to the Executive equal to the portion of the deemed cost of such
participation (based on applicable COBRA rates) not paid by the Executive;
provided further, that in the event that the Executive obtains other employment
that offers group health benefits, such continuation of coverage by the Company
under this Section 8(d)(iii) shall immediately cease  once Executive is eligible
to enroll in such coverage from his new employer; and provided further, that in
the event that the Executive enrolls in coverage through Medicare, a spousal
plan, or an Insurance Exchange, rather than COBRA, the Company will pay to
Executive the amount equivalent to the Company share of COBRA premiums for
eighteen  (18) months as if Executive had enrolled in COBRA.

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

 

(e) CHANGE IN CONTROL.



 



 

(i) This Section 8(e) shall apply if the Executive’s employment by the Company
is terminated (x) by the Company other than for Cause pursuant to Section 7(d)
hereof, or (y) by the Executive for Good Reason, in either case, during the
Employment Term and the two (2)-year period commencing upon a Change in
Control. Subject to the Executive’s not engaging in a Material Covenant
Violation or a Material Cooperation Violation, upon a termination described in
the preceding sentence, the Executive shall receive the benefits set forth in
Section 8(d)(i), (ii) and (iii), except that in lieu of receiving the Severance
Amount, as applicable, in installments as contemplated under Section 8(d)(ii),
the Executive shall receive a lump sum payment equal to the applicable Severance
Amount, on the date of such termination; provided that to the extent that the
payment of the applicable amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, such payment shall be made on
the sixtieth (60th) day following such termination.

(ii) For purposes of this Agreement, the term “Change in Control” shall mean the
consummation of the first transaction following the Effective Date, whether in a
single transaction or in a series of related transactions, in which any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) (a “Group”), (A) acquires
(whether by merger, consolidation, or transfer or issuance of equity interests
or otherwise) equity interests of Parent (or any surviving or resulting entity)
representing more than fifty percent (50%) of the outstanding voting securities
or economic value of Parent (or any surviving or resulting entity), or (B)
acquires assets constituting all or substantially all (more than eighty percent
(80%)) of the assets of Parent and its subsidiaries (as determined on a
consolidated basis).

(f) CODE SECTION 280G.

(i) Change in Control Prior to Publicly Traded Equity of Company. So long as the
Company is described in Section 280G(b)(5)(A)(ii)(I) of the Code, in the event
that any payment that is either received by the Executive or paid by the Company
on the Executive’s behalf or any property, or any other benefit provided to the
Executive under the Agreement or under any other plan, arrangement or agreement
with the Company or any other person whose payments or benefits are treated as
contingent on a change of ownership or control of the Company (or in the
ownership of a substantial portion of the assets of the Company) or any person
affiliated with the Company or such person (but only if such payment or other
benefit is in connection with the Executive’s employment by the Company)
(collectively the “Company Payments”), would be subject to the tax imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority) (the “Excise Tax”), the Company shall, with respect to
such Company Payments, use its reasonable best efforts to obtain a vote
satisfying the requirements of Section 280G(b)(5) of the Code, such that no
portion of the Company Payments will be subject to such Excise Tax. In the event
that a vote satisfying the requirements of Section 280G(b)(5) of the Code is not
obtained for any reason, then the Executive will be entitled to receive a
portion of the Company Payments having a value equal to $1 less than three (3)
times the Executive’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code) (the “Safe Harbor Amount”). Any reduction of
the Company Payments pursuant to the foregoing shall occur in the following
order: (A) any cash severance payable by reference to the Executive’s Base
Salary or Annual Bonus; (B) any other cash amount payable to the Executive; (C)
any benefit valued as a “parachute payment;” and (D) acceleration of vesting of
any equity award.

(ii) Change in Control Upon or Following Publicly Traded Equity of Company. In
the event that Company Payments become payable to the Executive during any
period in which the

 



 

Company is not an entity described in Section 280G(b)(5)(A)(ii)(I) of the Code,
if the Company Payments will be subject to the Excise Tax, then the Executive
will be entitled to receive either (A) the full amount of the Company Payments,
or (B) a portion of the Company Payments having a value equal to the Safe Harbor
Amount, whichever of clauses (A) and (B), after taking into account applicable
federal, state, and local income taxes and the Excise Tax, results in the
receipt by the Executive on an after-tax basis, of the greatest portion of the
Company Payments. Any reduction of the Company Payments pursuant to the
foregoing shall occur in the same manner as provided in the last sentence of
Section 8(f)(i) hereof.

(iii) Accountants. Any determination required under this Section 8(f) shall be
made in writing by the independent public accountants of the Company, whose
determination shall be conclusive and binding for all purposes upon the Company
and the Executive. For purposes of making any calculation required by this
Section 8(f), such accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code; provided, however, the accountants will factor in the adverse value
to the Executive of the non-competition restriction set forth in Section 10(b)
in determining such calculation.

(g) OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign (following a request by the
Company) from any other position as an officer, director or fiduciary of the
Company, Parent and any Affiliate.

9. RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable and benefits
or additional rights provided pursuant to this Agreement beyond the Accrued
Benefits (other than the amount described in Section 8(a)(iii) hereof) shall
only be payable if the Executive delivers to the Company and does not revoke a
general release of claims in favor of the Company in substantially the form of
Exhibit A attached hereto.  Such release shall be executed and delivered (and no
longer subject to revocation, if applicable) within sixty (60) days following
termination.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Executive as a result of employment by a subsequent employer (except as provided
in Section 8(d)(iii) hereof). The Company’s obligations to pay the Executive
amounts hereunder shall not be subject to set-off, counterclaim or recoupment of
amounts owed by the Executive to the Company or any of its affiliates.

10. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Executive’s employment with the
Company and its Affiliates, the Executive will learn confidential information
regarding Parent and its Affiliates (the “Parent Group”). The Executive agrees
that the Executive shall not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of the
Executive’s assigned duties and for the benefit of the Parent Group, either
during the period of the Executive’s employment or at any time thereafter, any
business and technical information or trade secrets, nonpublic, proprietary or
confidential information, knowledge or data relating to the Parent Group, or
received from third parties subject to a duty on the Parent Group’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes, in each case which shall have been obtained by the Executive
during the Executive’s employment by

 



 

the Parent Group. The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes
generally known to the public subsequent to disclosure to the Executive through
no wrongful act of the Executive or any representative of the Executive; or
(iii) the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information). The terms and conditions of this Agreement shall remain strictly
confidential, and the Executive hereby agrees not to disclose the terms and
conditions hereof to any person or entity, other than immediate family members,
legal advisors or personal tax or financial advisors, or prospective future
employers solely for the purpose of disclosing the limitations on the
Executive’s conduct imposed by the provisions of this Section 10 who, in each
case, shall be instructed by the Executive to keep such information
confidential.

(b) NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Parent Group that are irreplaceable, and
that the Executive’s performance of such services to a competing business will
result in irreparable harm to the Parent Group. Accordingly, during the
Executive’s employment hereunder and for a period of two (2) years thereafter,
the Executive agrees that the Executive will not, directly or indirectly, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with any material business of the Parent or any
Affiliate or in any other material business in which the Parent or any
Affiliate has taken material steps and has material plans, on or prior to the
date or termination, to be engaged in on or after such date, in any locale of
any country in which the Company or such Affiliate conducts
business. Notwithstanding the foregoing, nothing herein shall prohibit the
Executive from being a passive owner of not more than one percent (1%) of the
equity securities of a publicly traded corporation engaged in a business that is
in competition with Parent or any of its Affiliates, so long as the Executive
has no active participation in the business of such corporation .

(c) NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment with the
Company and for a period of two (2) years thereafter, the Executive agrees that
the Executive shall not, except in the furtherance of the Executive’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of Parent or an Affiliate to purchase goods or services then sold by
Parent or any Affiliate from another person, firm, corporation or other entity
or assist or aid any other persons or entity in identifying or soliciting any
such customer , (ii) solicit, aid or induce any employee, representative or
agent of Parent or any Affiliate to leave such employment or retention or, in
the case of employees, to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with Parent or
any Affiliate, or hire or retain any such employee, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, or (iii) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between Parent or any Affiliate and any of their respective vendors, joint
venturers or licensors. An employee, representative or agent shall be deemed
covered by this Section 10(c) while so employed or retained and for a period of
six (6) months thereafter.  Notwithstanding the foregoing, the provisions of
this Section 10(c) shall not be violated by general advertising or solicitation
not specifically targeted at Parent or Affiliate-related individuals or
entities.



 



 

(d) INVENTIONS. 

(i) The Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments or works of authorship
(“Inventions”), whether patentable or unpatentable, (A) that relate to the
Executive’s work with the Parent Group, made or conceived by the Executive,
solely or jointly with others, during the Employment Term, or (B) suggested by
any work that the Executive performs in connection with the Parent Group, either
while performing the Executive’s duties with the Parent Group or on the
Executive’s own time, shall belong exclusively to the Company (or its designee),
whether or not patent applications are filed thereon. The Executive will keep
full and complete written records (the “Records”), in the manner prescribed by
the Company, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Company. The Records shall be the sole and
exclusive property of the member of the Parent Group designated by Parent, and
the Executive will surrender them upon the termination of the Employment Term,
or upon the Company’s request. The Executive will assign to the member of the
Parent Group designated by Parent the Inventions and all patents that may issue
thereon in any and all countries, whether during or subsequent to the Employment
Term, together with the right to file, in the Executive’s name or in the name of
the member of the Parent Group designated by Parent, applications for patents
and equivalent rights (the “Applications”). The Executive will, at any time
during and subsequent to the Employment Term, make such applications, sign such
papers, take all rightful oaths, and perform all acts as may be requested from
time to time by the Company with respect to the Inventions. The Executive will
also execute assignments to the member of the Parent Group designated by Parent
of the Applications, and give the member of the Parent Group designated by
Parent and its attorneys all reasonable assistance (including the giving of
testimony) to obtain the Inventions for the Parent Group’s benefit, all without
additional compensation to the Executive from the Parent Group.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Parent
Group and the Executive agrees that the member of the Parent Group designated by
Parent will be the sole owner of the Inventions, and all underlying rights
therein, in all media now known or hereinafter devised, throughout the universe
and in perpetuity without any further obligations to the Executive. If the
Inventions, or any portion thereof, are deemed not to be Work for Hire, the
Executive hereby irrevocably conveys, transfers and assigns to the member of the
Parent Group designated by Parent, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Executive’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has any
rights in the results and proceeds of the Inventions that cannot be assigned in
the manner described herein, the Executive agrees to unconditionally waive the
enforcement of such rights. The Executive hereby waives any and all currently
existing and future monetary rights in and to the Inventions and all patents
that may issue thereon, including, without limitation, any rights that would
otherwise accrue

 



 

to the Executive’s benefit by virtue of the Executive being an employee of or
other service provider to the Parent Group.

(e) RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its Affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company).  
 Notwithstanding anything to the contrary in this Agreement, Executive may
retain his rolodex, either in electronic or paper form, in addition to copies of
documents related to his compensation and benefits.

(f) REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives
Parent and the Company assurance that the Executive has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 10. The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its Affiliates and their trade secrets and confidential information and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent the Executive from obtaining other suitable
employment during the period in which the Executive is bound by the restraints. 
The Executive acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its Affiliates and that
the Executive has sufficient assets and skills to provide a livelihood while
such covenants remain in force. The Executive further covenants that the
Executive will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Section 10, other than in response to an attempt by
the Company or an Affiliate to enforce such covenants against the Executive. It
is also agreed that the Affiliates will have the right to enforce all of the
Executive’s obligations to such Affiliates under this Agreement, including
without limitation pursuant to this Section 10.

(g) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(h) TOLLING. In the event of any violation of the provisions of this
Section 10 , the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 10 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

(i) SURVIVAL OF PROVISIONS. The obligations contained in Sections 10 and 11
hereof shall survive the termination of the Executive’s employment with the
Company and shall be fully enforceable thereafter.

11. COOPERATION. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business and personal activities after
employment by the Company), the Executive will reasonably 

 



 

respond and provide information with regard to matters in which the Executive
has knowledge as a result of the Executive’s employment with the Company, and
will provide reasonable assistance to the Company, the Affiliates and their
respective representatives in defense of all claims that may be made against the
Company or the Affiliates, and will reasonably assist the Company and the
Affiliates in the prosecution of all claims that may be made by the Company or
the Affiliates, to the extent that such claims may relate to the period of the
Executive’s employment with the Company. The Executive also agrees to promptly
inform the Company (to the extent that the Executive is legally permitted to do
so) if the Executive is asked to assist in any investigation of the Company or
the Affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or Affiliates with respect to
such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Executive for all reasonable out-of-pocket travel, duplicating, telephonic,
counsel and other expenses incurred by the Executive in complying with this
Section 11.

12. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the remedies at law for a breach or threatened breach of any of the
provisions of Section 10 hereof or Section 11 hereof could be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, Parent and/or
the Company may be entitled to seek to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. In the
event a court of competent jurisdiction determines that a Material Covenant
Violation or a Material Cooperation Violation by the Executive has occurred, any
severance being paid to the Executive pursuant to this Agreement or otherwise
shall immediately cease.

13. NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 13 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto. Parent shall assign this Agreement to any
successor to all or substantially all of the business and/or assets of Parent,
provided that Parent shall require such successor to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place
and, as applicable, this Agreement shall inure to the benefit of Executive’s
heirs and estate. As used in this Agreement, “Parent” shall mean Parent and any
successor to all or substantially all of its business and/or assets, which
assumes and agrees to perform the duties and obligations of Parent under this
Agreement by operation of law or otherwise. In the event of a sale of the
Company (or all or substantially all of its business) to an independent third
party in connection with a transaction that does not constitute a Change in
Control, the Company and the Executive shall assign the Company’s rights and
obligations hereunder to Parent or to a mutually agreed upon direct or indirect
subsidiary of Parent, and the Company shall be released from its obligations
hereunder.

14. NOTICES. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 



 



 

If to the Executive:

 

At the address listed above, or such other address in the Company’s files that
the Executive may update from time to time.

 

And

 

If to the Company:

 

1000 Chesterbrook Boulevard

Suite 300

Berwyn, Pennsylvania  19312

Attention:Sr. Vice President & Chief Legal Officer

 

With a copy (which shall not constitute notice hereunder) to:

 

Trinseo Europe GmbH

Zugerstrasse 231

Horgen, CH-8810, Switzerland

Attention:Sr. Vice President & Chief Human Resources Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

15. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Parent Group, the terms of
this Agreement shall govern and control.

16. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

17. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. INDEMNIFICATION. The Parent Group hereby agrees to indemnify the Executive
and hold the Executive harmless to the fullest extent allowable under applicable
law against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including attorney’s fees, and the
advancement of such fees subject to any legally required repayment undertaking),
losses, and damages resulting from the Executive’s performance of the
Executive’s duties and obligations with the Parent Group. This obligation shall
survive the termination of the Executive’s employment with the Company.



 



 

19. LIABILITY INSURANCE. The Parent Group shall cover the Executive under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the Employment Term in the same amount and to the same
extent as the Parent Group covers its other officers and directors.

20. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

21. DISPUTE RESOLUTION. Each of the parties agrees that any dispute between the
parties shall be resolved only in the courts of the State of Delaware or the
United States District Court for the District of Delaware and the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally (a) submits in any proceeding relating to this
Agreement or the Executive’s employment by the Company or any Affiliate, or for
the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Executive or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE EXECUTIVE’S OR
THE COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT, (d)
agrees that service of process in any such Proceeding may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at the Executive’s or the
Company’s address as provided in Section 14 hereof, and (e) agrees that nothing
in this Agreement shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Delaware. Each party shall be
responsible for its own legal fees incurred in connection with any dispute
hereunder.

22. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and Parent Group.

23. REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS. The Executive represents and
warrants to the Company that (a) the Executive has used the Executive’s best
efforts

 



 

to provide the Company with (i) each agreement with a predecessor employer which
may have any bearing on the Executive’s legal right to enter into this Agreement
and to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms, or (ii) a summary of the applicable
provisions of each such agreement which the Executive may not provide to the
Company due to an existing confidentiality obligation, and (b) other than the
agreements referenced in the preceding clause (a), the Executive is not a party
to any agreement or understanding, whether written or oral, and is not subject
to any restriction (including, without limitation, any non-competition
restriction from a prior employer), which, in either case, could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
duties and obligations hereunder. The Executive understands that the foregoing
representations are a material inducement to Parent and the Company entering
into this Agreement, and to the extent that either of such representations is
untrue in any material respect at any time or for any reason, this Agreement
shall be voidable by Parent and the Company such that the parties hereunder
shall be relieved of all of their respective duties and obligations hereunder;
provided that any termination of the Executive’s employment resulting from the
Company exercising its rights pursuant to this sentence shall be treated as a
termination of employment by the Executive without Good Reason. If any prior
employer of the Executive, or any affiliate of any such prior employer,
challenges the Executive’s right to enter into this Agreement and to perform all
of the Executive’s obligations hereunder (whether by action against the
Executive, the Company, Parent and/or an Affiliate), the Company, Parent (on
behalf of itself and all Affiliates) and the Executive each agree to use their
reasonable best efforts to defend against such challenge, and the Company
further agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the Effective Date
through the Executive’s remaining lifetime (or, if longer, through the
20th anniversary of the Effective Date), all legal fees and expenses that the
Executive may reasonably incur as a result of his personal defense of such
challenge.

24. TAX MATTERS.

 

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, foreign, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

(b) SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “ Code Section 409A ”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A.  Any
such modification shall require the written consent of the Executive. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A; provided that the Company makes any
modification reasonably requested by the Executive in accordance with the second
sentence of this Section 24(b)(i).



 



 

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 24(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv) For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

25. FURTHER ASSURANCES; PARENT GUARANTEE; DATA TRANSFER. The parties hereto
shall cooperate with each other and do, or procure the doing of, all acts and
things, and execute, or procure the execution of, all documents, as may
reasonably be required to give full effect to this Agreement.  Parent hereby
guarantees the performance of the obligations of the Company to pay all cash
amounts due to the Executive pursuant to this Agreement.  In the event that the
Company is unable or unwilling to pay any such amounts when due, upon notice of
such non-payment received by Parent from the Executive, Parent shall immediately
pay such amounts, or take any and all actions necessary to cause one or more
Affiliates to pay such amounts, on behalf of the Company.    You understand
that, in order for Parent Group to administer the compensation and benefits
described in this Agreement, the Parent Group must collect, process and transfer
certain of your personal data and consent to the same.

26. POST-TERMINATION TAX ISSUES. For a period of seven (7) years following
termination of the Executive’s employment hereunder, the Company agrees to
cooperate in good faith

 



 

and use commercially reasonably efforts to comply with and respond to all
reasonable requests from or inquiries by the Executive for assistance and
information in connection with any matters or issues relating to Executive’s
preparation of the Executive’s tax filings and the Executive’s response to any
tax audit or investigation. Such cooperation and assistance shall include,
without limitation, making the Company’s officers, directors, employees, legal
counsel, accountants and other advisors and representatives, who are familiar
with the compensation determinations made by the Company relating to the
Executive’s compensation, reasonably available to the Executive and the
Executive’s representatives, on reasonable notice during normal business hours
(in a manner so as to not interfere with the normal business operations of the
Company); provided, that the Company shall have no obligation to provide the
Executive or his representatives with access to any books or records to the
extent such books and records do not pertain to the preparation of the
Executive’s tax filings and the Executive’s response to any tax audit or
investigation and, to such extent, the Company and its representatives are
entitled to withhold access to or redact any portion of such information.
Notwithstanding anything to the contrary set forth in this Agreement, the Parent
Group shall be required to disclose any information to, or otherwise cooperate
with, the Executive (i) if doing so would reasonably be expected to violate, or
be inadvisable in light of, any order, contract, fiduciary duty, applicable law
or exchange regulation to which the Company or such affiliate is a party or is
subject, (ii) if doing so would reasonably be expected to result in the loss of
the ability to successfully assert attorney-client and work product privileges
against any party, (iii) if the Parent Group, on the one hand, and the
Executive, on the other hand, are adverse parties in a litigation and such
information is reasonably pertinent thereto or (iv) if the Parent Group
reasonably determines that such information should not be disclosed due to its
competitively sensitive nature.  The Parent Group may require the Executive and
his representatives to enter into a confidentiality agreement or other similar
agreements before providing any of the foregoing information or access.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 





 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TRINSEO LLC

By: /s/ David Stasse

Name: David Stasse

Title:    EVP and Chief Financial Officer

TRINSEO S.A.

By: /s/ Frank Bozich

Name: Frank Bozich

Title:  President and Chief Executive Officer

EXECUTIVE

By: /s/ Angelo Chaclas

Name: Angelo Chaclas

 

 

Employment Agreement Signature Page





 



 

EXHIBIT A

GENERAL RELEASE

 

I, Angelo Chaclas, in consideration of and subject to the performance by Trinseo
LLC (together with its subsidiaries, the “ Company ”), of its obligations under
the Employment Agreement, dated as of January 1, 2020 (the “ Agreement ”), do
hereby release and forever discharge as of the date hereof the Company and its
respective “Affiliates” (as defined in the Agreement) and all present, former
and future directors, officers, employees, successors and assigns of the Company
and its Affiliates and direct or indirect owners (collectively, the “ Released
Parties”) to the extent provided below. The Released Parties are intended
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.

1.



I understand that any payments or benefits paid or granted to me under Section
8 of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 8 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.

2.



Except as provided in paragraphs 4 and 5 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter  ‑claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “ Claims ”).



 



 

3.



I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.



I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.



I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving any right to the
Accrued Benefits or claims for indemnity , contribution, advancement or defense
as provided by and in accordance with the terms of the Company by-laws, articles
of incorporation, liability insurance coverage, or applicable law.

6.



In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 as of the execution of this
General Release.

7.



I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8.



I agree that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees.

9.



I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to
anyone. The Company agrees to disclose any such information only to any tax,
legal or other counsel of the Company as required by law.



 



 

10.



Any non  ‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self  ‑regulatory organization or any governmental entity.

11.



I hereby acknowledge that Sections 8, 9, 10, 11, 12, 14, 16, 18, 19, 20, 21, 24
and 25 of the Agreement shall survive my execution of this General Release.

12.



I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13.



Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof;  (b) that cannot be released as a matter of
law, including my rights to COBRA, workers compensation, and unemployment
insurance (the application of which shall not be contested by the Company);
and/or (c) to accrued, vested benefits under any employee benefit, stock,
savings, insurance, or pension plan of the Company..

14.



Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1.I HAVE READ IT CAREFULLY;

2.I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

3.I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4.I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

5.I HAVE HAD AT LEAST [ 21 ][ 45 ] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT

 



 

OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART
THE REQUIRED [ 21 ][ 45 ]  ‑DAY PERIOD;

6.I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

7.I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

SIGNED:DATED:

Name:

 

 

